Citation Nr: 1122896	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  06-03 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a permanent and total rating for nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran and his brother testified at a Travel Board hearing, held at the San Antonio satellite office of the Houston VA RO, before the undersigned Acting Veterans Law Judge in February 2011.  A copy of the transcript of this hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a permanent and total disability rating for nonservice-connected pension purposes.  

After reviewing the Veteran's claims file, the Board finds there is a further duty to assist the Veteran in this matter.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

A nonservice-connected disability pension is payable to a Veteran who served for 90 days or more during a period of war and is permanently and totally disabled due to nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002).  Permanent and total disability will be deemed to exist when an individual is unemployable as a result of disabilities that are reasonably certain to continue throughout the remainder of the life of the person.  38 U.S.C.A. § 1502 (West 2002). 

Total and permanent disability may be determined on the basis of the objective "average person" or subjective "unemployability" tests, or on an extraschedular basis.  38 C.F.R. §§ 3.321(b)(2), 4.15, 4.16(a), 4.17 (2010); see Brown v. Derwinski, 2 Vet. App. 444 (1992) (providing an analytical framework for application in pension cases).  Under 38 C.F.R. § 4.15, permanent total disability occurs when there is a schedular rating total of 100 percent pursuant to the schedule of ratings or when one of the following conditions exist: the permanent loss of the use of both hands, or of both feet, or of one hand and one foot, or of the sight of both eyes, or becoming permanently helpless or permanently bedridden.  A finding of permanent and total disability based solely on "objective" criteria requires rating each disability under the appropriate Diagnostic Code of the VA's Schedule for Rating Disabilities, to determine whether the Veteran has a combined 100 percent schedular evaluation for pension purposes.  See Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).  
 
Under the "subjective" criteria a Veteran may establish permanent and total disability for pension purposes by establishing he has a lifetime impairment precluding employability.  38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 4.17.  This is accomplished by meeting the percentage requirements of 38 C.F.R. § 4.16, which set forth that total disability will be assigned when (1) there is one disability ratable at 60 percent or more; or (2) if there are two or more disabilities, at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  When these percentages are met, a total disability will be assigned upon a showing the Veteran is unable to secure and follow substantially gainful employment by reason of his disability.  
 
Where the evidence of record establishes that an applicant for pension who is basically eligible fails to meet the disability requirements based on the percentage standards of the rating schedule but has other factors which make him unemployable, a permanent and total disability rating for pension purposes may be granted, in an exceptional case, on an extra-schedular basis.  38 C.F.R. §§ 3.321 (b)(2), 4.17(c). 

The Board has carefully reviewed the Veteran's claim of entitlement to a permanent and total rating for nonservice-connected pension purposes, but finds that the record is not sufficiently developed to ensure an informed decision on this issue.  38 C.F.R. § 19.9. 

At his February 2011 hearing before the Board, the Veteran testified that he was currently unemployed, and that he last worked 12 years ago.  He further claimed that his unemployability is the result of multiple disabilities, including depression, hepatitis C, residuals of frost bite to the feet, and a left shoulder disorder.  

A review of the medical evidence of record fails to provide a clear picture as to the current severity of the disabilities referred to by the Veteran.  The Veteran's most recent VA physical examination was conducted in September 2008, and this examination was limited in scope to findings concerning the Veteran's left shoulder disorder.  Moreover, the RO has not previously assigned a disability rating to the Veteran's claimed nonservice-connected depression and residuals of frost bite to the feet.  See Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992)(remanding for appropriate examinations because there was "no rating evaluation" for the Veteran's alleged disabilities).  

The Board also notes that there is conflicting evidence of record concerning the Veteran's employment status during the course of this appeal.  At his hearing before the Board, the Veteran testified that he has not worked in the last twelve years.  See Board Hearing Transcript, p. 8 ( Feb. 10, 2011).  Also at his hearing, the Veteran's brother, who indicated that he was a chemical detention counselor and a licensed professional counselor, stated that it was his opinion that the Veteran was unemployable due to his mental health and chemical dependency issues.  Id., p. 6.; but see 38 U.S.C.A. §§ 1110, 1131 (No compensation shall be paid for a disability that is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs.).  In contrast to these contentions, a May 2004 VA physical examination report noted that the Veteran was employed full time as a medical records clerk for a VA hospital.  A September 2008 VA physical examination report noted that the Veteran was working part-time as a convenience store clerk and that he also gave lectures to school children.  The report also stated that, "[i]n the last 12 months as they have increased his medication it has improved the symptoms well enough that he has been able to work and not have to miss work."  

Under these circumstances, the Board finds that the Veteran should be asked to provide updated information concerning his employment history, educational background, and treatment information relating to his disabilities.  In addition, an examination and opinion concerning the Veteran's disabilities, and their effect on his employability, is necessary in order to fully and fairly adjudicate the merits of the claim.  

While the further delay of this case is regrettable, due process considerations require such action.   Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to provide him a final opportunity to identify all VA and non-VA medical providers who have treated him for any disability during the course of this appeal.  The Veteran must be asked to complete a separate VA Form 21-4142 for any physician or source of treatment he may identify.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records are unattainable, notify the Veteran and (a) identify the specific records that the are unable to be obtained; (b) briefly explain the efforts that made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, schedule the Veteran for a VA examination to ascertain the nature and severity of his nonservice-connected disabilities, to specifically include his depression, hepatitis C, residuals of frost bite to the feet, and left shoulder disorder.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  The examiner must also elicit from the Veteran and record, for clinical purposes, a full work and educational history.  Any indicated tests and studies must be accomplished; and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must provide objective findings regarding the current level of impairment associated with each disability and express an opinion as to how each disability impacts, individually and in conjunction with his other disabilities, upon the Veteran's ability to pursue substantially gainful employment in view of all pathology, without regard to age.  Following examination of the Veteran, the examiner must also render an opinion as to whether the Veteran is unemployable as a result of disabilities reasonably certain to continue throughout his life, or whether the Veteran has permanent disabilities which render it impossible for the average person to follow a substantially gainful occupation.  A complete rationale for any opinion expressed must be included in the examination report.

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken above, re-adjudicate the issue on appeal.  If the issue remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
BETHANY L. BUCK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


